Citation Nr: 1626893	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  07-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a premature ejaculation (PE) disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease (DJD) prior to October 17, 2007, and higher than 30 percent for the period October 17, 2007 to April 27, 2010.

4. Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease (DJD) for the period April 28, 2010 to August 20, 2012, to include the propriety of a reduction from 30 to 10 percent disabling, effective April 28, 2010.

5. Entitlement to a rating higher than 30 percent for post-right total knee replacement (TKA).

6. Entitlement to an extension of the temporary total evaluation for convalescence beyond September 30, 2013 following right TKA.

7. Entitlement to special monthly compensation (SMC) due to being housebound beyond September 30, 2013.

8. Entitlement to an extension of the temporary total evaluation for convalescence beyond October 31, 2014 following right inguinal hernia (IH) repair.

9. Entitlement to SMC due to being housebound after October 31, 2014.

10.  Entitlement to a compensable rating for residuals of right IH repair.

11.  Entitlement to a rating higher than 70 percent for PTSD for the period prior to April 28, 2010; and, higher than 70 percent since.

12.  Entitlement to a total disability rating based on individual unemployability (IU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992 and from September 2001 to March 2006.  His service included a tour in Iraq. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux City, South Dakota.  This case was initially processed as two separate appeals under separate Docket Numbers.  In April 2016, however, in accordance with BVA Directive 8430, paragraph 14 (1999), the appeals were merged into one.

A May 2010 rating decision granted an increased rating for PTSD from 50 to 70 percent, effective April 28, 2010.  An August 2010 rating decision denied IU.

In an October 2010 Board decision, numerous claims were addressed.  Pertinent to the current appeal before the Board, service connection was denied for a PE disorder, to include as secondary to PTSD.  Additionally, initial disability ratings higher than 10 percent for right knee DJD prior to October 17, 2007, and higher than 30 percent thereafter, were denied.

The Veteran appealed the October 2010 Board decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a Memorandum Decision dated in April 2012, the Court vacated the Board's decision as concerns the PE service connection and initial right knee rating issues, and remanded the case to the Board for re-adjudication of those issues consistent with the Memorandum Decision.  The Board's denial of higher initial ratings for PTSD was confirmed by the Court.  While the Veteran's appeal was pending at the Court, the RO developed and processed claims for an increased rating for PTSD, and other issues, as noted above. Hence, the Board has styled the issues as shown on the title page.

While the Veteran's appeal to the Court was pending, he underwent a right TKA on August 21, 2012 for which a September 2012 rating decision granted a temporary total rating for the period August 21, 2012 to September 30, 2013 and SMC for aid and attendance due to being housebound for convalescence for the same period.  The Veteran perfected a separate appeal of the length of the period of the temporary total rating and SMC, and the rating assigned after the expiration of the temporary total rating.  The September 2012 rating assigned a 30-percent rating as of October 1, 2013 for the right knee TKA.

Following a March 2010 remand from the U.S. Court of Appeals for Veterans Claims, in October 2010, the Board remanded issues of higher ratings for degenerative disc disease of the lumbar spine and left leg radiculopathy and the issue of entitlement to service connection for tinea corpora to the agency of original jurisdiction (AOJ) for additional development.  In May 2015, the AOJ issued a supplemental statement of the case (SSOC) continuing the denial of those claims.  The Veteran's representative inquired as to the status of these issues, most recently in July 2015.  The Board replied to that inquiry, informing the representative that the Board had forwarded the correspondence to the AOJ for review and direct reply to the representative.  Following that communication, the AOJ informed the representative that it has recertified the appeal to the Board and such recertification included the notice of disagreements dated April 27, 2015, August 8, 2013, September 20, 2010, and June 28, 2010.  Those notices of disagreement do not involve the spine, left leg radiculopathy, or tinea corpora issues.  The Board can only conclude that the AOJ has not finished addressing those issues.

In November 2012, pursuant to the Court remand, the Board remanded the PE service connection and initial right knee rating issues to the RO via the Appeals Management Center (AMC), Washington, DC, for additional development.

A December 2014 rating decision denied entitlement to service connection for OSA; and, granted a temporary total rating and SMC for aid and attendance due to being housebound for convalescence for the period September 25, 2014 to October 31, 2014 following a right IH repair.  A noncompensable rating was assigned as of November 1, 2014.  The Veteran perfected separate appeals of those determinations.

In August 2015, after receipt of the RO notice letter that the case had been returned to the Board, the Veteran's attorney asked that the Board provide clarification of the issues currently before the Board, and also asked for the full 90 days from the date of the Notification letter.  The Board notes that Supplemental Statements of the Case (SSOC) dated in July 2015 informed the Veteran and his attorney of the issues that were being returned to the Board, as did the July 2015 RO Notice of recertification.  Hence, the Board interpreted the attorney's letter as a request for an extension and, in a September 2015 response, granted a 90-day extension.  No additional evidence has been received.

The issue of entitlement to service connection for PE is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  OSA is not causally connected to an injury or disease incurred in active service, nor is it due to or aggravated by a service-connected disability.

2.  For the period prior to October 17, 2007, the Veteran's right knee disability was manifested by pain on motion; extension was not limited to 15 degrees or more; flexion was not limited to less than 45 degrees.  Neither locking due to dislocated semilunar cartilage; symptomatic post-cartilage removal symptoms; nor lateral instability, nor recurrent subluxation of the knee was present.

3.  For the period October 17, 2007 to April 27, 2010, the right knee disability manifested with pain on motion with extension limited to 20 degrees.  Neither recurrent subluxation nor lateral instability manifested.

4.  The Veteran underwent a total TKA for his service-connected right knee DJD in August 2012; but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after September 30, 2013.

5.  The Veteran underwent surgery for his service-connected right IH in September 2014; but there is no evidence of an incompletely healed surgical wound, a stump of a recent amputation, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches because regular weight-bearing was prohibited, or immobilization by cast of one major joint or more after October 31, 2014.

6.  A May 2010 rating decision reduced the rating of the right knee DJD from 30 to 10 percent because it no longer manifested limitation of motion (LOM) on extension at a compensable rate.

7.  The 30-percent disability rating for the Veteran's right knee DJD had been in effect less than 5 years at the time of the reduction on April 28, 2010.

8.  A comparison of the medical evidence upon which a 30-percent disability rating was awarded, with the evidence received in connection with the rating reduction, reflects an improvement in the right knee ROM on extension to a level no higher than that contemplated by a 10-percent rating.

9.  In June 2015, the Veteran failed, without good cause, to report to an examination that would have assessed the right post-TKA residuals.

10.  In June 2015, the Veteran failed, without good cause, to report for a scheduled examination that was necessary to decide his claim for an increased rating for PTSD.

11.  At no time during the rating periods on appeal has the Veteran's PTSD manifested with total impairment.  No more than occupational and social impairment with deficiencies in most areas manifested.

12.  In June 2015, the Veteran failed, without good cause, to report for a scheduled examination that was necessary to help decide the occupational impairment of his service-connected disabilities.

13.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for OSA are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  For the period prior to October 17, 2007, the criteria for a disability rating higher than 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5257-5261.

3.  For the period October 17, 2007 to April 27, 2010, the criteria for a disability rating higher than 30 percent for right knee degenerative arthritis have not been met. 38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5260-5261 (2015).

4.  The criteria for entitlement to an extension of a temporary total evaluation for right knee TKA convalescence, and SMC due to being housebound for convalescence beyond September 30, 2012 have not been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(i), 4.30 (2015).

5.  The criteria for entitlement to an extension of a temporary total evaluation for right IH repair and SMC due to being housebound for convalescence beyond October 31, 2014 have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350(i), 3.655(b), 4.30 (2015).

6.  The rating for right knee DJD was properly reduced from 30 to 10 percent for the period April 28, 2010 to August 20, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1), 3.102, 3.344, 4.1, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2015).

7. The requirements for a rating higher than 30 percent for post-right knee TKA since November 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, DC 5055 (2015).

8.  The requirements for a compensable evaluation for residuals of right IH repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10, 4.31, 4.114, DC 7338 (2015).

9.  The requirements for a rating higher than 50 percent for PTSD for the period prior to April 28, 2010, and higher than 70 percent since are not met.  38 U.S.C.A. §§ 1155,  5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.10, 4.130, DC 9411 (2015).

10.  The requirements for IU are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.655(b), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice for all claims on appeal.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file.  The Veteran's attorney asserted in a post-remand brief that the April 2012 Court Memorandum Decision determined that the June 2009 and September 2009 VA knee examinations on which the Veteran's ratings were based were inadequate.  (10/25/2012 VBMS entry-Third Party Correspondence)  To that end, as the attorney correctly asserts, when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board does not read the Court's decision as making such a determination; in any event, the Board remanded the case for current examinations which were scheduled in June 2015, but the Veteran failed to report.  He did not request that the examinations be rescheduled.  Hence, the Board reviews the appeal on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes the attorney's assertions that the VA examination related to the Veteran's OSA claim was inadequate and discusses it later in this decision.  Neither the Veteran nor his attorney asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may review the merits of the appeal without prejudice to the Veteran.  See 38 C.F.R. § 3.159(c).


Service Connection

Legal Requirements

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) overruled on other grounds Webster v. Shinseki, 428 Fed. Appx. 976 (Fed. Cir. 2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran and his attorney both assert that he manifested symptoms of OSA, primarily snoring, during his active service.  A fellow service member submitted a lay statement to that effect, including that the Veteran at times gasped for breath while sleeping.  In the alternative, the Veteran asserts that his OSA is due to his service-connected PTSD.  On his medical assessment related to his examination for release from active service, the Veteran indicated a history of trouble sleeping.

The December 2014 VA Disability Benefits Questionnaire (DBQ) reflects that the examiner reviewed the Veteran's electronic records, which included his service records, and took and recorded the Veteran's lay reported history.  The examiner noted the diagnosis of OSA via a sleep study conducted in July 2014.  (11/10/2014 VBMS entry-Medical Treatment-Non-Government Facility)  Parenthetically, the Board notes that the examiner indicated 2013 on the DBQ, but the sleep study report reflects that the diagnosis was in 2014.  Based on his examination of the Veteran and review of the Veteran's records, the examiner opined that it was not at least as likely as not that the Veteran's OSA had its onset in active service.  As concerns the Veteran's and his friend's lay reports of in-service snoring, etc., the examiner opined that it was very unlikely that those symptoms were indicative of OSA.  The examiner's stated rationale was that the Veteran's complaints of snoring are not diagnostic or consistent with sleep apnea.  The examiner noted further that a November 2013 sleep study showed poor sleep efficiency, but an AHI of 2.  Hence, the criteria for a diagnosis of OSA were not met at that time, notwithstanding the Veteran's reported history of snoring, etc.

Of particular significance to the examiner was the fact that the Veteran's height was 73 inches, and he weighed 275 pounds with a BMI of 36.3.  The examiner noted that the biggest risk factor for onset of OSA is obesity or a BMI greater than 30. Hence, in light of all of the above noted factors, the examiner opined that it was not at least as likely that the Veteran's OSA had its onset in active service or is otherwise causally connected to his active service.

As concerns the issue of whether the Veteran's OSA is due to or aggravated by his service-connected PTSD, the examiner again opined that it was not as least as likely as not to be the case.  The examiner noted that OSA is caused by obstruction of the airway by abnormalities of the neck and soft palate.  Those tissues collapse when a patient is lying down or in the supine position, and the result is that of obstruction of the airway.  The examiner noted further that PTSD does not cause OSA; and, that the only association between OSA and PTSD is the fact that they both can cause disturbance of sleep. 

In an April 2015 NOD, the Veteran's attorney asserted that the Veteran's claim was proved by the fact that the Veteran had one symptom of OSA, snoring, and the fact that the medical literature on the issue supported the Veteran.  As a result, the attorney asserted that the December 2014 examination was inadequate, and that the RO disregarded evidence favorable to the Veteran without adequate reasons and bases.  (04/27/2015 VBMS entry-Notice of Disagreement)  The Board finds the attorney's arguments unpersuasive. 

First, the Board finds that the December 2014 examination was in fact adequate.  An examination report is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The Board finds that the December 2014 examination report meets those criteria.  The examiner articulated a clear explanation for his negative nexus opinions on both direct and secondary service connection.  Further, the examiner also articulated a clear explanation for why the medical literature did not support either a causative or aggravation connection; and, lastly a medical examiner is not required to meet a reasons and bases standard.  There is no requirement that an examiner comment on favorable evidence.  See Monzingo, 26 Vet. App. at 106-07; Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).

The Veteran's attorney also referenced medical literature to the effect that treatment of OSA might contribute to an easing of PTSD symptoms to assert that there is in fact a causal connection between the two.

Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of this particular case there is at least a plausible causality based on objective facts rather than on unsubstantiated lay medical opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The examiner in fact addressed the application of the medical literature to the Veteran's specific case.  The examiner noted that it was reported that veterans with
PTSD are not as apt to use a continuous positive airway pressure (CPAP) device as regularly as those without PTSD; and, that treatment of OSA with CPAP improves depression and PTSD symptoms.  Nonetheless, however, the examiner opined, there is no association between causation or aggravation of OSA by PTSD, as OSA is in fact a respiratory disorder as explained earlier.

The Board finds further that diagnosing OSA and opining on its etiology is beyond the training and experience of a layman because it is a complex question not answerable by observation with one's five senses alone.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, to the extent that he may personally opine that his OSA is due to or aggravated by his PTSD, his opinion on the matter is not probative.  Id.

In light of the above, the Board finds that the preponderance of the evidence is against the claim on both a direct and secondary basis.  38 C.F.R. §§ 3.303, 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


Extension of Temporary Total Ratings

Applicable Legal Requirements

Under VA regulation, a temporary total disability rating will be assigned if treatment of a service-connected disability results in surgery necessitating: 1) at least one month of convalescence; 2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, 3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a)(1), (2), (3) (2014).

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  A veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Discussion

Right Knee TKA

In the August 2013 NOD, the Veteran's attorney asserted that the right knee was not fully healed, the Veteran was still under treatment, and that the termination of the temporary rating was based on an inadequate examination, and that the DeLuca factors were not considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  (08/13/2013 VBMS entry-Notice of Disagreement)

The Board has considered the attorney's assertions and finds that they are contrary to the preponderance of the evidence.  Whatever merit the attorney's assertions may have as concerns the post-TKA rating for the right knee under 38 C.F.R. § 4.71a, DC 5055, they are without merit as concerns an extension of the convalescence rating under 38 C.F.R. § 4.30.

VA physical therapy and other records do not reflect any entries to the effect that the right knee manifested with incompletely healed surgical wounds, stumps of recent amputations, or therapeutic immobilization of one major joint or more, as of September 30, 2012.  The August 2012 VA Discharge Summary reflects that the Veteran was cleared for discharge to his home, where he lived alone, with a plan of local therapy three times a week. The Summary also notes that the Veteran's TKA was not complicated, and that he was deemed ready for transfer from the surgical ward on post-operative day four.  He was there longer, however, while waiting for a bed to open in the community living center.  The inpatient records reflect no problems with the Veteran's surgical wound.  Further, the Veteran ambulated with the aid of a walker when he started his post-operative therapy.  

The September 2012 follow-up reflects that the Veteran complained of some post-operative pain and requested a change in the pain medication.  The entry reflects that he was doing well and was due to start physical therapy that same day.  October 2012 and August 2014 X-rays were read as having shown the prosthetic components as well seated without any evidence of loosening.  A September 2014 pre-operative examination related to right IH surgery notes that the right knee surgical incision was well healed.  Other entries reflect that the Veteran's primary complaints were related to his left knee.  The right knee complaints he did report had nothing to do with any of the symptoms that would support an extension of the temporary total rating.  Id.  Hence, the Board finds that the preponderance of the evidence is against an extension of the temporary total rating under 38 C.F.R. § 4.30.  The temporary total rating was also the basis for SMC due to being housebound.  Since the temporary total rating was properly terminated as of September 30, 2012, SMC due to being housebound for convalescence also expired as of that date.  See 38 C.F.R. § 3.350(i).

Right IH Repair

As noted earlier, the Veteran underwent a right IH repair with mesh in September 2014.  A September 2014 rating decision granted a temporary total rating from September 25, 2014 to October 31, 2014.  The records reflect that the surgery was performed as outpatient surgery.

An entry dated the day after the surgery notes that the Veteran called to report that his throat was sore from the intubation, and that swallowing water caused him to cough sometimes.  He reported further that he was concerned that the coughing would cause the surgical incision to open.  A nurse instructed the Veteran to use a bath towel or a pillow to splint his surgical site when he coughed to relieve the pressure on his site.  During the same telephone conversation, the Veteran reported that there was no drainage from the surgical site or bleeding, and he stated that he felt really well.  An October 2014 entry notes that the Veteran was doing well, and that there were no lift restrictions.  A small inflamed hair follicle was noted near the medial margin--opened slightly, but the scrotum, testicle, and groin were otherwise normal.  The treating surgeon noted approximately one week later that he called the Veteran, and he reported that he had no pain or other complaints.  As a result, the next follow-up appointment was cancelled.  (04/27/2015 VBMS entry-Medical Treatment-Government Facility)

The Veteran's attorney submitted assertions very similar to those related to the denial of an extension for the right knee.  That is, that the Veteran was not fully healed, etc.  As was the case with the right knee, the post-operative records related to the right IH repair reflect no entries related to incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  Thus, the Board finds the preponderance of the evidence is against the claim for an extension of the total rating and SMC.  38 C.F.R. §§ 3.350(i), 4.30.

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found as concerns the severity of the disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee

Rating Criteria

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran's service-connected right knee DJD is rated under DCs 5010, 5260 and 5261 [Arthritis, due to trauma, substantiated by X-ray findings; Leg limitation of flexion of; and Leg limitation of extension of].  The medical evidence includes a May 2006 X-ray that showed "mild djd is present," and the diagnosis of the August 2006 VA examiner was "right knee patellofemoral chondromalacia DJD."  Hence, the Board finds that the subjective and objective evidence of right knee DJD supports application of DC 5210.  The Veteran does not contend otherwise.

DC 5010 rates arthritis due to trauma, which is rated under the criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

Under VA regulations, normal ROM for the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  The General Counsel, VA, has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Discussion

The August 2006 VA examination report reflects that the Veteran complained of occasional swelling of the right knee, and denied flare-ups, catching or locking.  No instability was noted, but the examiner found that there "was a lot of crepitus" when the Veteran's knee was flexed.  The right knee was not found to be tender and there was no evidence of pain on examination.  The examiner stated that repetition of motion "revealed no further discomfort due to pain, weakness, fatigue or lack of endurance."  The examiner reported flexion of 0-110 to 112 degrees with pain at the end point.  (08/01/2006 VBMS entry-VA Examination, pp. 11-12)

An October 2006 VA examination report reflects that the examiner noted that the Veteran complained that he experienced locking and catching in his right knee, and the examiner noted that the Veteran used a "soft neoprene brace" around the knee.  During the examination, the examiner noted flexion of 0-80 degrees.  But the examiner also observed that the Veteran flexed his right knee joint 0-100 degrees when he put on his socks after the examination.  The examiner also noted that the Veteran's gait initially exhibited a mild limp for a few steps, but that his gait then became normal.  (10/06/2006 VA Examination)

The objective findings on clinical examination show that the Veteran's right knee more nearly approximated the assigned 10-percent rating for painful noncompensable LOM.  38 C.F.R. §§ 4.1, 4.10, 4.59, 4.71a, DC 5010-5260.  The Board finds that the right knee did not meet or approximate a higher rating, as motion on flexion was greater than 45 degrees, and extension was to 0 degrees, normal.  Further, the examiner noted that there was no additional loss of motion on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45.  The Veteran denied instances of catching or locking at the August 2006 examination but complained of those symptoms at the October 2006 examination.  The Veteran's lay report of those symptoms was competent evidence of the symptoms of his disability.  See 38 C.F.R. § 3.159(a)(2).  The examiner, however, did not note any objective signs of catching or locking.  Thus, at that point in time, there was no objective evidence to support a rating under DC 5258 for cartilage symptoms, and neither was any noted.  See 38 C.F.R. § 4.71a.

A January 2007 right knee X-ray resulted in an impression of "progressive osteoarthritis."  A January 2007 treatment note reports that the Veteran complained that he occasionally experienced pain and swelling that was severe.  The note referenced that the Veteran "ambulated without assistance, but decreased in WTB [weight bearing] on RLE [right leg] due to pain."  The examiner noted that there was an increase in pain with extension and flexion, and indicated that a consult with orthopedics was in order, since an X-ray showed a worsening of the arthritis since October 2006."  Another January 2007 VA outpatient entry noted the Veteran's complaints of right knee pain which he assessed as of 8/10 severity.  Physical examination revealed edema, tenderness to palpation, and pain on motion.  ROM was noted as within normal limits, and there was no joint laxity.  The Veteran declined the offer of medication, crutches, a brace, and physical therapy.  (08/09/2007 VBMS entry-Medical Treatment-Government Facility, pp. 7-10)

Although later X-rays may well have shown progression of the DJD, the evidence of record did not show increased functional loss via decreased range of motion (ROM).  See Mitchell, 25 Vet. App. 32 (it is not the presence of pain or other symptoms that garners a particular rating but the functional loss due to the symptoms).

A May 2007 MRI examination of the right knee revealed a longitudinal linear tear of the medial meniscus, which the radiologist noted "extends from the central third through the posterior third of the meniscus."  The radiologist also noted a possible degenerative component to the meniscal tear.  (08/15/2007 VBMS entry-Medical Treatment-Government Facility)

The Court determined in the April 2012 Memorandum Decision that the October 2010 Board decision did not provide the Veteran with adequate reasons and bases, as the May 2007 MRI examination was not discussed, and an explanation provided for why the right knee did not meet or approximate the criteria for a higher rating under 38 C.F.R. § 4.71a, DC 5258.

DC 5258 rates cartilage symptomatology, and provides for a 20-percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id. (Quotes in original; emphasis added).  The criteria are stated in the conjunctive, which means that all symptoms must be present to warrant the 20-percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

A May 2007 VA orthopedics entry reflects that an examiner discussed the May 2007 MRI with the Veteran.  Physical examination revealed joint line tenderness, and a mild genu varus.  Right knee ROM was 10 to 120 degrees, Lachman's and Pivot were negative, and the joint was stable.  The examiner informed the Veteran that the MRI was suggestive of DJD in addition to the meniscus tear; and, that temporary relief could be gained from an arthroscopy and partial medial meniscectomy.  Even with that, however, the knee pain was likely to return later. The entry reflects that the Veteran was to schedule the arthroscopy procedure, but there is no evidence that he did so.  

The Board finds that the preponderance of the evidence shows that the right knee did not meet or approximate the criteria for 20-percent rating for semilunar cartilage symptoms.  Despite the Veteran's reports of pain and subjective sensations of locking, there was no finding of locking on clinical examination.  Second, the medical evidence notes no findings of effusion into the joint, to include on imaging.  The May 2007 MRI examination did not indicate it.  Moreover, the MRI examination report reflects that, while lesions were noted, no loose fragments were noted.  Hence, despite a torn meniscus, the Board finds that there was no factual basis for a 20-percent rating for dislocated semilunar cartilage.  See 38 C.F.R. § 4.71a, DC 5258.

An April 2008 VA examination report reflects that the examiner noted that the Veteran had noticeable swelling and tenderness and complained of weakness and stiffness and locking of the right knee.  The Veteran denied use of a brace, but reported daily flare-ups.  Upon examination, the Veteran's right knee exhibited moderate selling and movement "elicited painful clicks."  The Veteran's ROM was 20 to 100 degrees, which indicated that he had lost additional ROM on extension since May 2007.  The examiner noted that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  (04/03/2008 VBMS entry-VA Examination)

VA outpatient records show that in September 2008, the Veteran received an injection in his right knee.  X-rays showed arthritis, the knee was stable, and there was no effusion into the joint.  In July 2009, the Veteran complained of swelling of the right knee.  In December 2009, he reported swelling of the right knee, which was noted on examination.  He again reported having problems with the right knee in January 2010.  Swelling was noted on examination.  Specific ROM findings were not noted. 

The Veteran's service-connected right knee disability was evaluated as 30 percent disabling effective October 17, 2007.  Prior to October 17, 2007, the Veteran's right knee disability had been evaluated as 10-percent disabling.  As noted, DC 5010 refers the rater to DC 5003, which in turn refers the rater to the DCs that address ROM.  In this case, the DCs are 5260 and 5261.  Under DC 5260, a 30-percent disability is warranted when the evidence shows flexion limited to 15 degrees. The Board notes that 30 percent is the maximum benefit allowed under DC 5260.  Under DC 5261, a 30-percent disability rating is warranted for extension limited to 20 degrees, and a 40-percent disability rating is warranted for extension limited to 30 degrees. 

As noted above, in the August and October 2006 examinations, the Veteran's range of motion was flexion to 110 and 80 degrees, and extension to 0 degrees.  Thus, the Veteran's ranges of motion were not sufficient to warrant a disability rating in excess of the then assigned 10-percent disability rating assigned by operation of DC 5003; a 10-percent disability rating under DC 5260 is not warranted until flexion is limited to 45 degrees. Moreover, because the Veteran's extension was to 10 degrees in May 2007, the ROM was not sufficient to have warranted a disability rating in excess of the then assigned 10-percent rating.

For the reasons set forth above, the Board finds that the Veteran's right knee disability warranted a 10-percent disability rating, and no more, from the date of service connection to October 16, 2007, by operation of DC 5003; and, that from October 17, 2007 to April 27, 2010, a 30-percent disability rating, and no more, was warranted by operation of DC 5261.  38 C.F.R. § 4.71a.

Propriety of Reduction in Rating

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344.  The Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is noted that the rating reduction did not result in a reduction of compensation payments.  Hence, 38 C.F.R. § 3.105(e) does not apply.  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown , 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations. As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c)  is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320   (1995).

Discussion

Upon receipt of the April 2008 examination report, an August 2008 rating decision increased the right knee rating from 10 to 30 percent, effective October 17, 2007.  A May 2010 rating decision reduced the rating from 30 to 10 percent, effective April 28, 2010.  Hence, the 30-percent rating had been effect for less than five years, and the Veteran's appeal is governed by 38 C.F.R. § 3.344(c), which applies to disabilities which are likely to improve.  Further, the August 2008 rating decision informed the Veteran that the 30-percent rating was not permanent, as the right knee might improve in the future.  The March 2010 RO letter that notified the Veteran that an examination was scheduled, referenced the August 2008 rating decision and the purpose of the examination.

VA outpatient records show that in September 2008, the Veteran received an injection in his right knee.  X-rays showed arthritis, the knee was stable, and there was no effusion into the joint.  In July 2009, the Veteran complained of swelling of the right knee.  In December 2009, he reported swelling of the right knee, which was noted on examination.  He again reported having problems with the right knee in January 2010.  Swelling was noted on examination but specific ROM values were not noted.

The April 2010 examination report reflects that the Veteran reported that he was not then receiving any active treatment for the right knee, though he did report having received an injection in 2008.  He reported his main complaints as stiffness and some pain over the medial aspect of the right knee.  He denied any effusion, deformity, instability, giving way, heat or redness.  He reported further that he occasionally took a pain pill and salicylate 500 mg one tablet two times a day for knee pain.  Precipitating factors for his reported symptoms were walking.  In response to the examiner's question, the Veteran reported that he would have to stop after about 30 feet.  He also identified standing as a triggering factor; and, he assessed his pain on average as 5-7/10.  He was not wearing a brace, and he denied use of a cane or crutches.  He reported that he performed all of his activities of daily living.

The examiner noted the Veteran to walk with a slight limp on the right.  Inspection of the right knee revealed mild swelling.  There was very mild tenderness over the medial joint line, and no effusion was noted.  There was mild crepitus with flexion but no significant difference as compared to the left knee.  Anterior drawer, Lachman's, and McMurray's signs were negative.  Active ROM was 5 to 105 degrees, and passive ROM 5 to 115 degrees, with complaints of pain at the end of the movements.  The Veteran stated that he was unable to perform a squat.  

The objective ROM findings on clinical examination show the right knee manifested with noncompensable LOM on both extension and flexion.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Hence, the findings show the right knee to have more nearly approximated the criteria for a 10-percent rating. 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  The examiner noted that repetitive-use testing revealed no further loss of motion or objective signs of pain.  In addition to testing on ROM, motor strength was 5/5, neurovascular status of the extremity was intact, and there was no gross atrophy noted as compared to the left knee.  The examiner noted that X-rays showed no significant difference of the medial compartment as compared to a September 2008 study, and the patellofemoral space showed early degenerative change.  The examiner also noted that, after the examination he observed the Veteran to walk at least 150 feet without stopping, which was contrary to the Veteran's reported 30 feet.  The examiner diagnosed mild osteoarthritis.

Outpatient records dated in September 2010 note that the Veteran reported that use of a brace helped with his pain.  Physical examination revealed medial joint line pain, minimal effusion, and a valrus deformity.  ROM was 10 to 90 degrees with pain.  A January 2012 VA orthopedics entry notes that right knee ROM was 0 to 120 degrees.

In light of the above, although Section 3.344(c) applies, the Board still notes that the April 2010 examination was equal in content and thoroughness as was the April 2008 examination on which the 30-percent rating was based.  The findings on examination and the outpatient records reflect that the Veteran's chronic pain and occasional swelling, etc., remained throughout the period on appeal.  It was an increase in functional loss on extension on which the 2008 increase was based. The Board finds that the preponderance of the evidence in fact shows that the right knee improved as concerns the ability to extend sufficiently to have warranted the reduction from 30 to 10 percent.  Even the ROM values noted in the September 2010 outpatient entry would more nearly approximate no more than a 10-percent rating.  See 38 C.F.R. § 4.71a, DC 5261.  Subsequent outpatient entries have not shown LOM on extension that contradict the reduction to 10 percent.  Hence, the preponderance of the evidence of record up to August 20, 2012, the day before the right knee TKA, does not show symptoms that would warrant a rating higher than the 10-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59.  The Board also notes that the May 2010 rating decision reflects that, despite the reduction, as a result of his total combined rating, the Veteran's disability compensation did not in fact change.

As noted earlier, the Veteran is entitled to a staged rating where shown by the evidence of record.  As discussed above, the Veteran has in fact received a staged rating in accordance with the evidence of record.

As also noted earlier, pursuant to the Court remand, the Board remanded the case in November 2012 for another examination of the right knee.  Prior to scheduling the June 2015 examinations, the RO contacted the Veteran via telephone, and he agreed to the examinations and the date, but he failed to report.  The claims file reflects no record of the Veteran having proffered a good cause for not reporting, or that he requested that another examination be scheduled.  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without 'good cause,' fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The evidence set forth and discussed above constitutes the evidence of record on the right knee initial rating.  Further, the Board fully discussed the May 2007 MRI examination results and why they did not warrant an increased rating under DC 5258.  Hence, the Board has complied with all facets of the Court remand.

Post-TKA

A knee replacement (prosthesis) will be assigned a 100-percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain, or LOM will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  The September 2012 rating decision assigned the minimum 30-percent rating, effective October 1, 2013.

The earlier discussion of the Veteran's attorney's assertions in support of an extension of the total rating are incorporated here by reference.  The information that would have been gleaned from the June 2015 scheduled examinations would have been used in reviewing this appeal of the post TKA rating.

The Board finds that the VA outpatient records do not reflect any complaints or findings of chronic residuals consisting of severe painful motion or weakness of the right knee.  They show, instead, that the Veteran's complaints were primarily related to the nonservice-connected left knee.  As late as April 2015, outpatient records reflect that there were no indication of wound problems, a right knee X-ray was read as within normal limits, and the Veteran had no work restrictions.  In light of these factors, the Board finds that the right knee TKA more nearly approximates the assigned 30-percent rating.  38 C.F.R. §§ 3.655(b), 4.71a, DC 5055.

As set forth earlier, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The above discussion constitutes the evidence of record as concerns the post-TKA status of the right knee.

Right IH Repair

The earlier discussion of the extension of the convalescent rating under Section 4.30 is incorporated here by reference.  As noted earlier, a December 2014 rating decision granted a temporary total rating and entitlement to SMC due to being housebound for the right IH repair for the period September 25, 2014 to October 31, 2014.  A noncompensable rating was assigned as of November 1, 2014.

The rating decision reflects that the IH is rated under DC 7338.  Under DC 7338, a 10-percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30-percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60- percent rating.  38 C.F.R. § 4.114, DC 7338.

Outpatient records dated in April 2015 appear to note that a chest X-ray showed a large IH.  A close reading of the context of the entire X-ray examination report, however, reveals that the 2015 X-ray used a 2012 X-ray for comparative purposes.  It was the 2012 X-ray that revealed the IH which subsequently was repaired.  The preponderance of the evidence shows no indication that the Veteran continued to manifest a recurrent IH after the surgery, or a recurrent IH that was not reducible.

In addition to the above, the examinations scheduled for June 2015 included an examination to determine the state of the post-operative IH repair. The Veteran's failure to report has already been discussed.  Hence, a compensable rating for the period since November 1, 2014 is denied as a matter of law.  38 C.F.R. § 3.655(b).

PTSD Rating Prior to April 28, 2010

As noted earlier in the Introduction, a May 2010 rating decision granted an increased rating from 50 to 70 percent, effective in April 2010, and the Veteran appealed the decision.  In the June 2010 NOD, the Veteran's attorney asserted that, since the Veteran's PTSD rating had been, and was, continuously under appeal, the effective date for the 70-percent rating should have been March 22, 2006, the date VA received the Veteran's claim.  The Board disagrees with and rejects the attorney's assertions.  The evidence of record compellingly shows otherwise.

Discussion

The RO certified the Veteran's appeal of his initial rating for PTSD in October 2008, and Board initially denied it in a March 2009 decision which the Court vacated and remanded.  As noted in the Introduction, an October 2010 Board decision denied a rating higher than 30 percent for the period prior to October 17, 2007, and higher than 50 percent from that date forward.  The Court affirmed that part of the Board's decision in full.  

While all of the above was pending at the Board, the RO again addressed the PTSD rating in the May 2010 rating decision.  That decision started an entirely separate appeal which was perfected in July 2011 and certified to the Board in July 2015.  These facts reasonably support a finding that the Veteran's initial PTSD rating period closed with the Court's affirmance of the October 2010 Board decision. Nonetheless, even if one posits that the initial rating period for the Veteran's PTSD was not closed by the events just noted above, the October 2010 Board decision established that the Veteran was not entitled to a rating higher than 50 percent for the period prior to April 2010.  Review of the October 2010 Board decision reveals that the Board considered evidence through April 2010, which included the April 2010 VA examination on which the May 2010 rating decision based the increase to 70 percent.  Commenting on findings in an April 2009 outpatient entry, the Board noted that it "was noted that [the Veteran] was well groomed in casual attire.  He was calm and cooperative with a constricted affect and depressed mood.  There were no delusions or hallucinations and the Veteran denied having any suicidal or homicidal ideation.  His speech was normal.  Judgment and insight were fair. Similar findings were noted in April 2010."

In light of the final October 2010 Board decision, the Board finds that the preponderance of the evidence is against entitlement to a rating higher than 50 percent for PTSD for the period prior to April 28, 2010.  38 C.F.R. § 3.400.

PTSD Rating For Period April 28, 2010 Forward

As part of the appeal process of the Veteran's June 2010 NOD, a PTSD examination was slated to be part of the examinations the RO arranged for June 2015.  As noted earlier in this decision, the RO contacted the Veteran via telephone and obtained his agreement to the date.  The Board notes that the Requests for physical examination do not specifically list a PTSD examination for 2015, but it is dated before the notation of the June 2015 telephone conversation.  (06/23/2015 VBMS entry-C&P Exam).  Further, the June 2015 Supplemental Statement of the Case (SSOC) reflects that the Veteran agreed to a date for an examination via a telephone conversation with the RO to determine the severity of the PTSD, and that he failed to report.  Neither the Veteran nor his attorney disputes his failure to report. 

VA regulations provide that when a claimant fails without good cause to report for a necessary medical examination in conjunction with a claim for an original compensation claim, it shall be decided on the basis of the evidence of record. When the examination is scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Hence, based on a finding that the PTSD rating appeal currently before the Board is in fact an increased rating claim, rather than part of the initial rating, the Veteran's claim is subject to denial as a matter of law.  Id.  In the alternative, however, even if considered on the basis of the evidence of record, as discussed below, the preponderance of the evidence is that the Veteran's PTSD has not manifested with total impairment since April 28, 2010.  

Rating Criteria

A 70-percent evaluation applies for PTSD when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, however, determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As noted earlier, the RO certified the Veteran's appeal to the Board in July 2015.  Nonetheless, since the Veteran's diagnosis of PTSD is not in issue, use of DSM-5 is not critical.  Further, as noted, the Veteran failed to report for an examination that would have been conducted under DSM-5.
 
The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

In support of a finding of total impairment and IU, the Veteran's attorney has asserted in his briefs and other written submissions that the Veteran's academic struggles are evidence that he is totally impaired due to his PTSD symptoms.  The Board disagrees.

Other than for a brief period in July 2010, the Veteran has not required intensive treatment for his PTSD.  The exception was a two-day regimen of inpatient treatment for increased depression and anxiety following the break-up with his girlfriend of several years in 2009.  The additional stressors reported by the Veteran was that he was struggling in his college courses and had fallen behind to the extent that he feared failing his summer classes.  Upon admission, mental status examination revealed the Veteran to be well groomed.  His speech was normal, but he was very tearful, and he made poor eye contact.  Mood was dysthymic, and affect was mood congruent.  Thought production was within normal limits, and thought content showed no evidence of psychosis.  He denied any suicidal thoughts or any thoughts of harm to others.  His mental grasp and cognitive capabilities were good.  By the second day, after administration of medication and inpatient therapy, the Veteran's mood had improved, his affect was full, and he was alert and fully oriented.  He continued to deny any suicidal or homicidal ideation, and there was no evidence of psychosis.  He was discharge with instructions to follow up if needed.  

A December 2010 mental health outpatient entry notes that the Veteran reported financial problems because VA stopped his education money, and that he would forget to do his online homework for the courses he was taking.  The examiner noted that the Veteran still had hope for the future.  At his January 2011 visit, he reported continued sleep problems, and that he had failed half his courses the prior semester. In February 2011, the Veteran reported that he was angry and irritable because VA did not provide what he deemed to be the best software for his online studies.  This issue was later resolved.  A June 2011 VA mental health outpatient entry reflects that the Veteran reported that he had failed a class due to inconsistent attendance, but that he otherwise was busy with his classes and his brother.  The examiner noted that the Veteran's mood was better, he was neatly dressed, he denied suicide ideation, and there was no evidence of suicide ideation.  A January 2015 mental health outpatient entry reflects that the Veteran reported having experienced a panic attack the prior week, but he denied depressive symptoms.  He reported further that his mood was good, and he had been sleeping well.  Mental status examination revealed him to be casually dressed, he was alert and oriented x 3, and he denied suicidal or homicidal ideation.  

The preponderance of the evidence shows that, the Veteran's occupational and social impairment notwithstanding, as represented by his 70-percent rating, his symptomatology has not resulted in total impairment.  The outpatient records reflect that he continues to live independently and that he retains the ability to maintain effective relationships.  As discussed below in the section on TDIU, the Veteran still worked as of January 2015.  Despite the breakup with his girlfriend, the Veteran maintains a close relationship with his brother.  Further, the preponderance of the evidence shows that the Veteran's impairment is not due to any of the more serious symptoms of the total rating, such as gross impairment in thought process, persistent delusions, inability to maintain activities of daily living, to include inability to maintain minimal personal hygiene.

In light of the above, the Board finds that the Veteran's PTSD has not manifested with total impairment at any time since April 28, 2010.  38 C.F.R. §§ 3.655(b), 4.1, 4.10, 4.130, DC 9411.

Extraschedular

As fully discussed by the Board in the decision above, the right knee, IH repair residuals, and the Veteran's PTSD were each rated in accordance with the General Rating Schedule, which means that neither disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  As concerns the cumulative impact of the Veteran's service-connected disabilities, there is no evidence that the symptoms of either aggravates the other.  Further, as the rating criteria for each fully contemplate each disability, the Veteran's total combined rating contemplates the combined impact of his disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).



IU

Legal Requirements

For VA purposes, IU exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

A total rating may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

Discussion

Service connection is in effect for the following disabilities with a compensable rating: PTSD, rated 70-percent disabling; right total TKA rated 30-percent disabling; lumbar spine degenerative disc disease rated 20-percent disabling; and, tinnitus, left lower extremity radiculopathy, and hypertension, each rated 10-percent disabling.  Fracture residuals of right fifth finger; avulsion fracture residuals of left great toe; right ear hearing loss; perforated left tympanic membrane; and, right IH repair residuals are all rated noncompensable.

The Veteran has a combined 90-percent rating and meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, as concerns the earlier part of the rating period, in July 2008, the Veteran specifically withdrew a pending claim for TDIU.  He informed the RO that the cost of gas, etc., dictated that he return to work.  VA received the current application in 2010. 

In an April 2012 brief, the Veteran's attorney asserts that VA has applied an incorrect standard to the Veteran's claim, in that he has been held to a higher standard of proof that required, the physical examinations have been inadequate, favorable evidence has been ignored, and the Veteran's claim has not been read sympathetically.  The attorney's assertions are not supported by the evidence.

Documentation in the claims file reflects that prior to 2010, the Veteran was a full-time college student under an approved VA Vocation, Rehabilitation & Education (VR&E) program.  An April 2010 PTSD examination report reflects that the Veteran reported he was doing well until December 2009, when he and his girlfriend broke up.  He missed her daughter, and he reported further that his school performance was poor due to anxiety.  The examiner noted the presence of some paranoid ideation but no suicide or homicide ideation, or hallucinations or delusions.  The Veteran's PTSD and major depression were assessed as moderate to severe. 

Upon receipt of the examination report, a May 2010 rating decision deferred the issue of individual employability (IU) pending submission of a VA Form 21-8940, the form for a formal claim of entitlement to TDIU.  A May 2010 RO letter provided the Veteran with VCAA notice and of what evidence is needed to show TDIU.  An August 2010 rating decision reflects that the Veteran did not complete and return the form, and the claim was denied, as his employment status was unknown.

VA received the Veteran's Form 21-8940 in October 2010.  On it, he reported that he last worked full time in 2009, which was as a cook.  He reported further that he injured his back in 2009, and that rendered him unable to work; and, that he was a college student.  In November 2010, the Veteran's VR&E status was placed in an Interrupted Status, effective December 1, 2010, because he did not appear for a required visit with his VR&E supervisor.  (11/29/2010 VBMS entry-Third Pary Correspondence).  His attorney asserted that the Interrupted status was additional evidence of the Veteran's unemployability. 

The evidence of record as set forth above reflects that, while the Veteran experienced difficulties with his studies, his service-connected disabilities did not preclude him from continuing in the VR&E program.  Although he reported academic difficulty in early 2011, that fact is nonetheless evidence that his VR&E program was no longer in an Interrupted Status.  Active participation in a VR&E program indicates that a veteran is capable of employment.  VR&E documentation reflects that the Veteran continued school at least until October 17, 2012, which was noted as his last date of attendance, and the date on which his VR&E allowance was terminated.  The Board notes that, as set forth in the discussion of the knee, the Veteran was in receipt of a total rating until October 2013.

A January 2015 mental health entry notes that the Veteran reported that he was laid off from his job as a photographer due to the economy, and that he had been unemployed for the last couple of months.  A March 2015 outpatient entry notes that the Veteran had requested a "lifting letter" for his employer from his physician.  Other entries indicated that the Veteran had reported that he would not bend his knees while working.  The VA writer of the entry noted that the Veteran's records were reviewed, and that the Veteran's restrictions were no squats or lifting more than 40 pounds.  

On the July 2011 Form 9 that perfected the TDIU appeal, the Veteran's attorney asserted that the 70-percent rating for PTSD proved the Veteran's unemployability per se, especially when the Veteran's other disabilities were considered.  

While a high rating indicates occupational impairment that renders employment difficult, it is not definitive on the issue.  See Van Hoose, 4 Vet. App. 361.  Further, the attorney's assertions are refuted by the fact that the Veteran is shown to have been employed.  The Board acknowledges that the record is silent as concerns the Veteran's earnings; so there is no overt evidence on the issue of whether his work met the standard for marginal employment.  But as noted earlier, the RO arranged an examination for June 2015 to determine the severity of the Veteran's disabilities and their impact on his ability to work.  He failed to report.  Had he reported, he would have had the opportunity to provide the total circumstances of his employment.  Such information would have been used to determine his entitlement to the benefit he seeks.

While the Veteran's service-connected disabilities result in occupational impairment, as indicated by their individual disability rating, especially the PTSD, the preponderance of the evidence of record shows that the Veteran is not in fact precluded from obtaining and maintaining substantially gainful employment, as shown by the evidence of his employment.  38 C.F.R. §§ 3.340, 3.341, 3.655(b), 4.16.  The above noted entries reflect that the Veteran is in fact working.  There is no evidence that his earnings constitute marginal employment.  See generally Wood, 1 Vet. App. at 193.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for OSA, to include as secondary to service-connected PTSD, is denied.

The reduction of the rating assigned for right knee DJD from 30 to 10 percent for the period April 28, 2010 to August 20, 2012 was proper.

Entitlement to an extension of the temporary total evaluation and SMC due to being housebound for convalescence and beyond September 30, 2013 following total right knee TKA is denied.

Entitlement to a rating higher than 30 percent for post-right knee TKA for the period beginning on October 1, 2013 is denied.

Entitlement to an extension of the temporary total evaluation and SMC due to being housebound for convalescence beyond October 31, 2014 following right IH repair is denied.

Entitlement to a compensable rating for residuals of right IH repair is denied.

Entitlement to a rating higher than 50 percent for PTSD for the period prior to April 28, 2010; and, higher than 70 percent since is denied.

Entitlement to TDIU is denied.


REMAND

The November 2012 Board remand directed an examination to assess the Veteran's PE claim as to whether it is causally or aggravatingly connected to the service-connected PTSD.  As noted, the Veteran failed to report.  Nonetheless, another medical review is necessary, however, as past examinations and reviews only assessed the impact of the Veteran's psychotropic medications.  Examiners who previously considered the claim noted that anxiousness may cause PE; but they did not assess the potential impact of the Veteran's anxiety, which is part of his PTSD symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an appropriate examiner.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's PE is causally connected to his PTSD.  If the answer is, No, is there at least a 50-percent probability that the Veteran's PTSD aggravates, that is, chronically worsens his PE?

The examiner is asked to specifically address the medical literature previously submitted by the Veteran and the anxiety component of his PTSD symptomatology.  In other words, is the Veteran's reported PE due to or aggravated by PTSD-induced anxiety?

A full rationale and explanation must be provided for any opinion rendered. If the requested opinion cannot be provided, a full explanation as to why not must be given, to include what additional information is needed to provide the requested opinion.

2. After all of the above is complete, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC). Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


